Citation Nr: 0211113	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 23, 1989 
for the grant of service connection for organic brain 
syndrome (OBS).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  In a January 1999 decision, the veteran was 
found to be incompetent and his wife, the appellant, was made 
spousal payee.

In an August 1998 decision, the Board of Veterans' Appeals 
(BVA or Board) granted service connection for organic brain 
syndrome (OBS).  This case comes before the Board on appeal 
from a September 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, implementing the Board's August 1998 
decision, the RO granted service connection for OBS and 
assigned a 10 percent rating, effective from March 23, 1989.  

In November 1999, the veteran and his sister, E. L., 
testified at an RO hearing.  A transcript of the hearing is 
associated with the claims file.  In a December 1999 
statement, the appellant requested a Travel Board hearing, 
but later withdrew her request for a Travel Board hearing in 
a September 2000 statement.  38 C.F.R. 
§ 20.704 (e) (2001).

In a March 2001 decision, the Board affirmed the denial of 
the claim for entitlement to an effective date earlier than 
March 23, 1989 for grant of service connection for OBS.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2002, the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings.  By Order entered in March 2002, the Court 
granted this motion, vacated the part of the March 2001 BVA 
decision that denied an effective date earlier than March 23, 
1989 for grant of service connection for OBS and remanded the 
case to the Board for readjudication and disposition 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 14. Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).

The March 2001 BVA decision also remanded the issues of 
entitlement to service connection for hearing loss and back 
disorders and for an increased rating for OBS to the RO for 
further development.  Accordingly, the only question before 
the Board for appellate consideration at this time is the 
earlier effective date issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's appeal of the issue of 
entitlement to an effective date earlier than March 23, 1989, 
for the grant of service connection for OBS has been 
obtained.

2.  A claim for entitlement to service connection for OBS was 
not received prior to March 23, 1989.

3.  Social Security Administration (SSA) records show that A. 
B. S., M.D., first diagnosed the veteran with OBS while 
testifying at a SSA hearing in February 1990.

4.  An August 1998 Board decision granted entitlement to 
service connection for OBS and in a September 1998 rating 
decision, the RO implemented the Board's decision.  A 10 
percent evaluation was assigned by the RO for OBS, effective 
March 23, 1989, the date of receipt of the claim for service 
connection for that disorder.



CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
March 23, 1989 for a grant of service connection for OBS have 
not been met.  38 U.S.C.A. §§ 5110, 5701 (West 1991); 38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

As discussed below, there is, by law, no additional relevant 
evidence to be obtained with claims for earlier effective 
dates involving a grant of service connection when an 
effective date of receipt of the original claim has been 
assigned.  
38 C.F.R. § 3.400 (2001).  Therefore, even if evidence did 
exist pre-dating the claim that showed service connection was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than the date the claim 
was ultimately received.

In this case, the veteran is not prejudiced by the Board's 
consideration of this claim as VA has already met all notice 
and duty to assist obligations to the claimant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing effective 
dates.  The appellant has, by information letters, rating 
actions, the September 1999 statement of the case and the 
March 2001 BVA decision, been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)(1), (e)).  Moreover, the veteran, his wife and 
sister have provided testimony and arguments in support of 
this appeal.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2001).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

The appellant contends that service connection for OBS should 
be effective the day following service discharge because the 
veteran has had OBS since service and he filed a claim for 
disability benefits within a year of service discharge.  
Service medical records dated in September 1969, but not 
associated with the file until more than 20 years later, 
reveal that the veteran had been in an automobile accident.  
Immediately following that accident, the veteran was quite 
slow mentally, stuttering and having periods of amnesia.  The 
diagnosis was post concussion syndrome.  A March 1989 VA 
hospitalization report contains a final diagnosis of 
cognitive deficits secondary to brain damage -- 1969 
automobile accident.  

In October 1970, the veteran filed a claim for entitlement to 
service connection for a nervous condition.  A January 1971 
unappealed rating decision denied entitlement to service 
connection for psychiatric disability because the records on 
file, including a December 1970 VA neuropsychiatric 
evaluation, did not show an acquired psychiatric disability.  
In May 1985, the veteran sought to reopen his claim for 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD).  But he did not 
respond to a June 1985 RO letter informing him that the 
evidence submitted was insufficient to establish his claim 
and that he needed to submit evidence that he had PTSD, which 
was causally related to service.

VA received a claim for service connection for a brain 
disease from the veteran on March 23, 1989.  The Board 
concluded, in an August 1998 decision, that service 
connection was warranted for OBS.  The Board's decision was 
based on a diagnosis of OBS given in testimony by a SSA 
medical expert, Dr. A. B. S., in February 1990, the date of 
entitlement.  In September 1998, the RO implemented the Board 
decision, granting service connection for OBS and assigning a 
10 percent evaluation, effective March 23, 1989, the day the 
veteran's claim was received.

Although the veteran filed a claim for entitlement to service 
connection for a psychiatric disability within a year of 
service discharge, he did not mention an organic brain 
disorder such as OBS in the claim.  VA did not receive the 
veteran's claim for entitlement to service connection for an 
organic brain disorder, later diagnosed as OBS, until March 
23, 1989.  Where, as here, a claim for direct service 
connection is received more than one year after service 
discharge, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. 
§ 3.400(b)(2)(i).

Thus, the effective date of the veteran's award of service 
connection for OBS cannot be earlier than the date of receipt 
of the original claim, March 23, 1989.  The Board finds that 
veteran did not submit any communication expressing an intent 
to apply for service connection for OBS until March 23, 1989.  
This is the earliest communication received by VA from the 
veteran expressing intent to apply for service connection for 
OBS.  The Board finds that, under the applicable law and 
regulations, service connection for OBS is not warranted 
prior to March 23, 1989, date of receipt of the original 
claim.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is cognizant of the appellant's argument that an 
earlier effective date is warranted because it is believed 
that the veteran's psychiatric symptoms, dating back to 
service, have always represented OBS.  However, since the 
veteran's earlier service-connection claims involved nervous 
or psychiatric disorders, rather than an organic brain 
disorder, the March 1989 claim is considered a "new" claim 
and not subject to the law and regulations pertinent to 
finality.  See Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. 
Cir. 1996).  Thus, the Board is constrained from assigning an 
earlier effective date absent regulatory provisions 
authorizing such.  No such provision exists which, upon 
application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an effective date earlier than March 23, 1989 must 
be denied.


ORDER

Entitlement to an effective date earlier than March 23, 1989 
for the grant of service connection for OBS is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

